Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-158238 PROSPECTUS Offer to Exchange $500,000,000 aggregate principal amount of 5.75% Senior Notes due 2016 (CUSIP Nos. 655and U65) for $500,000,000 aggregate principal amount of 5.75% Senior Notes due 2016 (CUSIP No. 655) that have been registered under the Securities Act of 1933, as amended The exchange offer will expire at 12:00 midnight, Eastern time, on October 16, 2009, unless extended. We hereby offer, upon the terms and subject to the conditions set forth in this prospectus and the accompanying letter of transmittal (which together constitute the "exchange offer"), to exchange up to $500,000,000 aggregate principal amount of our 5.75% Senior Notes due 2016 that have been registered under the Securities Act of 1933, as amended (the "Securities Act"), which we refer to as the "exchange notes," for a like principal amount of our outstanding 5.75% Senior Notes due 2016, which we refer to as the "original notes."The terms of the exchange offer are summarized below and are more fully described in this prospectus. The terms of the exchange notes are substantially identical to the terms of the original notes in all material respects, except that the exchange notes are registered under the Securities Act and the transfer restrictions, registration rights and additional interest provisions applicable to the original notes do not apply to the exchange notes. We will accept for exchange any and all original notes validly tendered and not withdrawn prior to 12:00 midnight, Eastern time, on October 16, 2009, unless extended. You may withdraw tenders of original notes at any time prior to the expiration of the exchange offer. We will not receive any proceeds from the exchange offer. The exchange of original notes for exchange notes generally will not be a taxable event for U.S. federal income tax purposes. The notes will not be listed on any securities exchange, quotation system or PORTAL. Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it shall deliver a prospectus in connection with any such resale of such exchange notes. The letter of transmittal states that by so acknowledging and delivering a prospectus, a broker-dealer shall not be deemed to admit that it is an underwriter within the meaning of the Securities Act. This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for original notes where such original notes were acquired by such broker-dealer as a result of market-making activities or other trading activities. We have agreed that, for a period of 180 days after the consummation of the exchange offer, we will make this prospectus available to any broker-dealer for use in connection with any such resale. See "Plan of Distribution" See "Risk Factors" beginning on page 8 to read about important factors you should consider before tendering your original notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is September 16, 2009 TABLE OF CONTENTS Page Incorporation of Certain Documents by Reference iii Where You Can Find More Information iii Summary 1 Risk Factors 8 The Exchange Offer 10 Use of Proceeds 19 Selected Historical Consolidated Financial Statements 19 Description of Notes 21 Consequences of the Exchange Offer 34 Material U.S. Federal Income Tax 34 Plan of Distribution 35 Legal Matters 36 Experts 36 This prospectus contains summaries of the material terms of certain documents and refers you to certain documents that we have filed with the Securities and Exchange Commission (the "SEC").See "Where You Can Find More Information."Copies of these documents, except for certain exhibits and schedules, will be made available to you without charge upon written or oral request to: Investor Relations Norfolk Southern Corporation Three Commercial Place
